Citation Nr: 0118585	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for numbness of the 
lower lip.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for chronic perineal 
pain.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for headaches.

8.  Entitlement to recurrent spasm of the anal sphincter.



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1972 and from August 1977 to December 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in part, denied service connection for 
chronic perineal pain, right shoulder disorder, back 
disorder, neck disorder, headaches, right eye disorder, 
numbness of the lower lip, and recurrent anal sphincter 
spasm.

The Board notes that the veteran has submitted a notice of 
disagreement as to the assignment of a noncompensable 
evaluation for the service-connected prostatitis.  The RO 
issued a statement of the case in July 2000.  There is no 
substantive appeal in the claims file, and thus that issue is 
not part of the current appellate review.  Roy v. Brown, 
5 Vet. App. 554 (1993); Rowell v. Principi, 4 Vet. App. 9 
(1993); 38 C.F.R. § 20.200 (appeal consists of a timely filed 
notice of disagreement and, following issuance of a statement 
of the case, a substantive appeal).


FINDINGS OF FACT

1.  There is competent evidence of record that a right eye 
disorder was incurred in service.  

2.  There is competent evidence of record that numbness of 
the lower lip was incurred in service.  

3.  There is no competent evidence of record of a disability 
manifested by headaches.


CONCLUSIONS OF LAW

1.  A right eye disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

2.  Numbness of the lower lip was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A March 1981 report of medical examination shows clinical 
evaluations of the anus and rectum and spine were normal.  A 
March 1981 treatment report shows the veteran complained of 
rectal bleeding.  External examination found a skin tag.  
Digital examination, anoscope, and proctoscope were all 
within normal limits.  The assessment was an external anal 
skin tag.

A November 1986 x-ray report of the cervical spine shows a 
normal finding.  A December 1986 report of medical 
examination shows clinical evaluations of the anus and rectum 
and spine were normal.

A September 1988 examination report shows a diagnosis of 
bilateral myopia with astigmatism and presbyopia.  In January 
1989, the veteran reported episodes of eye pain in the right 
eye, which would last three to five seconds.  The impression 
was normal eye examination.  The examiner noted that ocular 
pain of this type was usually attributed to muscle spasms or 
referred pain from sinuses.

A December 1989 treatment report shows that the veteran 
reported sharp pain behind his right eye, which would last 10 
to 15 minutes.  He also reported that he would experience 
pain at the end of the day.  Following examination, the 
examiner entered an impression of tension-type headaches.  
The examiner noted that the eye examination was normal.

A March 1990 physical therapy report shows the veteran was 
seen with upper central back myalgia.  The physical therapist 
noted the veteran had a history of chronic myalgia.  He 
stated the veteran's range of motion was within normal 
limits, but that palpation of the neck and entire back caused 
myalgia.  The assessment was chronic myalgia of the full 
back.

A May 1991 report of medical examination shows clinical 
examination of the veteran's anus and rectum was abnormal.  
The examiner noted the veteran had anal skin tags.  Clinical 
evaluation of the spine was normal.  The veteran was noted to 
have defective distant vision and defective near vision.

A June 1991 physical therapy consultation report shows the 
veteran reported pain in the cervical and lumbar spine areas.  
He stated he had experienced recurrent episodes of mild to 
severe pain in the neck and back and right scapular area.  
The physical therapist stated the veteran had mild limitation 
of motion in the neck.  He entered an assessment of muscle 
strain of the right levator scapula.  When seen in August 
1991, the veteran reported the pain had lessened.  The 
physical therapist noted the veteran had pain with range of 
motion in the neck.  In October 1991, the physical therapist 
stated the veteran's neck was improving.

A June 1992 treatment report shows the veteran was diagnosed 
with having perianal skin tags.  Treatment reports, dated in 
1993, show diagnoses of chronic perineal pain syndrome and 
prostatitis.  In May 1994, the veteran was seen with perineal 
discomfort.  He reported that his stream of urine was 
interrupted.  

In January 1994, the veteran was involved in a motor vehicle 
accident.  He reported discomfort in the cervical spine and 
right shoulder area.  The examiner noted that an x-ray of the 
cervical spine was found to be normal.

An October 1995 treatment report shows the veteran was seen 
with chronic perineal pain, bladder outlet obstructive 
symptoms, and irritative voiding symptoms.  

A May 1996 hospitalization report shows the veteran underwent 
a proctoscopy, repair of anal fissure, and subcutaneous 
lateral internal sphincterotomy.  The examiner noted the 
veteran had a long history of perianal pain and rectal 
discomfort.  

A November 1996 hospitalization report shows the veteran 
underwent a bilateral sagittal split osteotomy with 
asymmetric advancement and rigid internal fixation.  

A November 1997 x-ray report of the lumbosacral spine shows 
an impression of evidence of some mild facet hypertrophy at 
L5-S1 bilaterally.  In a report of medical assessment 
completed by the veteran at that time, he reported numbness 
in his lower lip since the surgery he had undergone in 
November 1996.  He also reported pain in the "r[ight] 
back/neck/shoulder" and recurrent right-sided headaches.

A February 1998 examination shows the veteran complained of 
eye problems.  The examiner diagnosed blepharitis in both 
eyes.  In a separate February 1998 consultation report, the 
examiner entered impressions of mild cataract lens with the 
right eye being greater than the left and presbyopia.

A March 1998 military medical facility record shows the 
veteran was asked to make an eye appointment to rule out 
incipient keratorus.  The examiner noted that the veteran had 
complained of "ghost image" and blurring in the right eye.  
An April 1998 topography appeared to reveal that the apex in 
the right eye had been displaced downward.  The examiner 
stated she suspected early keratoconus.  

In a December 1998 statement, a military physician stated he 
had prescribed the veteran medication for musculoskeletal 
pain in the neck and shoulder and for headaches.  He noted he 
did not examine the veteran, but simply prescribed 
medication, which he had used in the past for the same pain.

In a January 1999 statement, a military physician stated the 
veteran had reduced visual acuity in the right eye believed 
to be due to mildly distorted cornea and early cataract.  She 
stated that his best corrected vision was to 20/30.

In a January 1999 statement, a military physician stated he 
had been a colleague of the veteran's from 1994 to 1995, at 
which time, he noted the veteran experienced recurrent pain 
syndrome characterized by marked pain and clinical evidence 
of muscle spasm over the right portion of the trapezius 
muscle and the posterior cervical musculature.

A May 2000 VA outpatient treatment report shows the veteran 
complained of cervical spine pain.  The examiner stated that 
there was pain with rotation of the neck to the right.  When 
the veteran was seen the following month, the examiner noted 
that x-rays of the cervical spine revealed no evidence of 
disc space narrowing or spurs.  The assessment was muscle 
spasm.

In a June 2000 statement, the military physician, who 
conducted, the November 1996 bilateral sagittal split 
osteotomy stated the veteran had complained of paresthesia in 
the lower lip, which was a common sequelae of this type of 
surgery.  He noted that numbness which persisted beyond six 
months was usually permanent and classified as axonotmesis.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
if any, and has enhanced its duty to assist a veteran in 
developing the facts pertinent to the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of these matters.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the May 1999 rating decision on appeal, the 
May 2000 statement of the case, and the July 2000 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for the disabilities listed on the title page.  In 
the May 2000 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claims 
for service connection.  These determinations were sent to 
the veteran and were not returned by the United States Postal 
Service as undeliverable, and thus the veteran is presumed to 
have received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the record discloses that the veteran submitted 
several VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, indicating he had received private 
treatment for some of the disabilities for which he seeks 
service connection.  The record reflects that the RO 
submitted letters to the identified medical providers in 
December 1998 and that the records were received and 
associated with the claims file.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for the disabilities for which he seeks service 
connection that has not been associated with the claims file.

The veteran has not undergone VA examinations regarding the 
claims the Board has adjudicated in the decision.  VCAA 
requires VA to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.

As to the two claims that it is granting, because the 
decision is favorable, an examination would not be necessary 
for VA to fulfill its duty to assist.  However, as to the 
claim for service connection for headaches, the Board finds 
that an examination is not necessary.  Specifically, Board 
finds that the veteran has not brought forth evidence of a 
current diagnosis of a disability manifested by headaches.  
See VCAA.

Because the Board is remanding the remainder of the claims, 
it need not address whether VA has met its duty to assist as 
to those claims, as the purpose of the remand will be to meet 
such duty.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Right eye disorder

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for mildly distorted cornea and early cataract of 
the right eye.  The service medical records show regular 
complaints of right eye pain, discomfort in the eye when 
reading, shadow vision, and other complaints.  Four months 
following the veteran's service, he was seen for eye 
complaints and underwent a tomography, where the results 
showed the apex in the right eye had been displaced downward.  
When filing his original claim for service connection in July 
1998, the veteran reported difficulty focusing and double 
imaging in the right eye.  In the January 1999 statement, the 
military physician, who had treated the veteran for his eye 
complaints while in service, determined that the veteran had 
a mildly distorted cornea and early cataract of the right 
eye.

The Board finds that it is not possible to disassociate the 
veteran's continuous inservice eye complaints and the current 
diagnoses of mildly distorted cornea and early cataract of 
the right eye.  Resolving all reasonable doubt in favor of 
the veteran, the Board finds that service connection for 
mildly distorted cornea and early cataract of the right eye 
is warranted.  See Gilbert, 1 Vet. App. at 55.

B.  Numbness of the lower lip

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for numbness of the lower lip.  The service 
medical records show that the veteran underwent a bilateral 
sagittal split osteotomy in November 1996.  At the time he 
was separating from service, he indicated he had numbness in 
the lower lip.  In the June 2000 statement, the military 
physician who performed the surgery stated that the veteran 
had complained of numbness in the lower lip after the surgery 
and that this was a common sequelae from the surgery.  He 
noted that if the numbness persisted for more than six month, 
that it was permanent.  The veteran has stated that he still 
has numbness in his lower lip, which he is competent to 
assert.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that service connection for numbness 
of the lower lip is warranted.  See Gilbert, 1 Vet. App. at 
55.

C.  Headaches

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for headaches.  The only 
diagnosis shown in the service medical records related to 
headaches is a finding that the veteran's headaches were 
"tension type" headaches.  Tension type headaches are 
symptoms as opposed to a disease or injury.  As stated above, 
service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . . ."  38 
U.S.C.A. §§ 1110, 1131.  The diagnoses of headaches and 
tension type headaches do not establish that there is a 
disability resulting from an injury or a disease.  See id.  
In the absence of proof of a present disease or injury 
manifested by headaches, to include tension type headaches, 
there can be no valid claim.  Although the veteran claims 
that he has a disability manifested by headaches, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection for headaches is not warranted, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a right eye disorder is 
granted.

Entitlement to service connection for numbness of the lower 
lip is granted.

Entitlement to service connection for headaches is denied.


REMAND

As stated above, the recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim and expanded its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See VCAA; Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).

The Board finds that examinations are necessary for the 
claims for service connection for a low back disorder, a 
right shoulder disorder, chronic perineal pain, a neck 
disorder, and recurrent spasm of the anal sphincter.  See 
VCAA.  The veteran has brought forth competent evidence of 
either a current diagnosis related to his claims or 
persistent or recurrent symptoms of a disability.  Also, the 
veteran has attributed such diagnoses and symptoms to 
service.  Finally, the Board finds that there is insufficient 
medical evidence to make a decision on these claims, and thus 
VA examinations, to include a medical opinion, are necessary 
to make a decision on these claims.


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for a low back 
disorder, a right shoulder disorder, 
chronic perineal pain, a neck disorder, 
and recurrent spasm of the anal 
sphincter.  After securing the necessary 
authorization(s) and using the 
authorization(s) the veteran has 
provided, the RO should request copies of 
all indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the veteran's current low 
back disorder, a right shoulder disorder, 
chronic perineal pain, a neck disorder, 
and recurrent spasm of the anal 
sphincter.  The examiner must have an 
opportunity to review the veteran's 
claims file, specifically, the veteran's 
service medical records.  After reviewing 
the available medical records and 
examining the veteran, the examiner 
should be requested to provide the 
following opinions:

(i) As to the veteran's low back 
complaints, is the finding of mild facet 
hypertrophy at L5-L1 in a November 1997 
x-ray indicative of degenerative 
arthritis or indicative of manifestations 
of degenerative arthritis?  Is it as 
likely as not that the veteran has a 
current low back disorder that is related 
to service?  

(ii) As to the veteran's right shoulder 
complaints, the examiner is informed that 
the veteran is service connected for 
subacromial supraspinatus bursitis of the 
right shoulder.  Are his current right 
shoulder pain complaints related to the 
service-connected disability?  Please 
state yes or no.  If the answer is no, is 
there a separate disability to account 
for his right shoulder pain?  Please 
state yes or no.  If the answer is yes, 
is it as likely as not that the 
additional disability manifested by right 
shoulder pain is related to the veteran's 
service?  

(iii) As to the complaints of chronic 
perineal pain, the examiner is informed 
that the veteran is service connected for 
prostatitis.  Are his current complaints 
of perineal pain related to the service-
connected prostatitis?  Please state yes 
or no.  If the answer is no, is there a 
separate disability to account for his 
perineal pain?  Please state yes or no.  
If the answer is yes, is it as likely as 
not that the additional disability 
manifested by perineal pain is related to 
the veteran's service?  

(iv) As to the veteran's complaints of 
neck pain, the examiner is informed that 
the veteran is service connected for 
subacromial supraspinatus bursitis of the 
right shoulder.  Are his current neck 
pain complaints related to the service-
connected disability?  Please state yes 
or no.  If the answer is no, is there a 
separate disability to account for his 
neck pain?  Please state yes or no.  If 
the answer is yes, is it as likely as not 
that the additional disability manifested 
by neck pain is related to the veteran's 
service?

(v) As to the veteran's complaints of 
recurrent spasm of the anal sphincter, 
the examiner is informed that the veteran 
is service connected for spastic colitis.  
Are his current complaints of recurrent 
spasm of the anal sphincter related to 
the service-connected disability?  Please 
state yes or no.  If the answer is no, is 
there a separate disability to account 
for the recurrent spasm of the anal 
sphincter?  Please state yes or no.  If 
the answer is yes, is it as likely as not 
that the additional disability manifested 
by recurrent spasm of the anal sphincter 
is related to the veteran's service?

A complete rationale for the opinions 
expressed should be included in the 
evaluation report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for a low back disorder, a 
right shoulder disorder, chronic perineal 
pain, a neck disorder, and recurrent spasm 
of the anal sphincter.

If the benefits sought on appeal remain denied, the veteran 
and his representative, if any, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



